Case 9:19-bk-11573-MB   Doc 484 Filed 11/11/19 Entered 11/11/19 16:26:02   Desc
                         Main Document     Page 1 of 5
Case 9:19-bk-11573-MB   Doc 484 Filed 11/11/19 Entered 11/11/19 16:26:02   Desc
                         Main Document     Page 2 of 5
Case 9:19-bk-11573-MB   Doc 484 Filed 11/11/19 Entered 11/11/19 16:26:02   Desc
                         Main Document     Page 3 of 5
Case 9:19-bk-11573-MB   Doc 484 Filed 11/11/19 Entered 11/11/19 16:26:02   Desc
                         Main Document     Page 4 of 5
Case 9:19-bk-11573-MB   Doc 484 Filed 11/11/19 Entered 11/11/19 16:26:02   Desc
                         Main Document     Page 5 of 5
